DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208, 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26, 29-33, 36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0132000, Ben-Horin et al in view of US 2005/0253383, Gibb et al.
	In regards to claim 1, in Figures 2A-E and paragraphs detailing said figures, Ben-Horin et al disclose a pipe coupling, comprising: a gasket (106), comprising: an annular base disposed about a gasket axis; and a housing around the gasket, the housing having three segments, a first segment (88) of the three segments including a first mount defining a first perimeter of a first aperture, and a second mount defining a second perimeter of a second aperture (see Figure 2B below); a second segment (84) of the three segments including a first hook (106A) disposed in the first aperture and a first tab (106B) defining a first fastener aperture; a third segment (86) of the three segments including a second hook (106A) disposed in the second aperture and a second tab (106B) defining a second fastener aperture; and a fastener (90, 94) disposed through the first fastener aperture and the second fastener aperture. Ben-Horin et al do not disclose a gasket comprising a flange extending from the annular base toward the gasket axis. Gibb et al discloses a gasket (32) comprising a flange (34) extending from the annular base toward the gasket axis to enhance “the ability to quickly and conveniently install pipe elements into the preassembled coupling” ([0030]). Gibb et al relates to flexible seals for use with mechanical pipe couplings to ensure a fluid-tight joint. It would have been obvious to one having ordinary skill in the art at the time of filing to modify a gasket with a flange extending from the annular base toward the gasket axis to enhance the ability to quickly and conveniently install pipe elements into the preassembled coupling, as taught by Gibb et al.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Mount)][AltContent: textbox (1st Mount)]
    PNG
    media_image1.png
    998
    1124
    media_image1.png
    Greyscale


In regards to claim 22, Ben-Horin et al in view of Gibb et al further disclose the three segments are sequentially coupled to each other to define an insertion boundary
	In regards to claim 23, Ben-Horin et al in view of Gibb et al further disclose each segment having a wall with an exterior surface and interior surface, the interior surface being disposed symmetrically about a medial plane, the wall having a medial portion, a first lateral portion connected to the medial portion, and a second lateral portion connected to the medial portion, the second lateral portion being spaced from the first lateral portion along the coupling axis so that the interior surface defines a cavity, the first and second lateral portions having pipe engagement members.
In regards to claim 24, Ben-Horin et al in view of Gibb et al further disclose the fastener includes a first securement portion spaced from a second securement portion, the first tab of the first clamp segment to contact the first securement portion, the second tab of the second clamp segment to contact the second securement portion, the cavity of the bridge segment being spaced from the annular surface of the gasket, at least one of the cavity of the first clamp segment and the cavity of the second clamp segment containing the annular surface of the gasket to locate the first sealing lip and the second sealing lip within the insertion boundary.
	In regards to claim 25, Ben-Horin et al in view of Gibb et al further disclose the first segment is a bridge segment; the second segment is a first clamp segment; and the third segment is a second clamp segment.
In regards to claim 27, Ben-Horin et al in view of Gibb et al further disclose the fastener is a unitary fastener and to connect with a fastener tab of the second segment and a fastener tab of the third segment.
	In regards to claim 28, Ben-Horin et al in view of Gibb et al further disclose the gasket comprises a plurality of flanges including the flange, each flange of the plurality of flange extending from the annular base towards the gasket axis (see Figure 2A of Gibb et al).
	In regards to claim 29, Ben-Horin et al in view of Gibb et al further disclose the flange is a first flange, the gasket comprising a second flange extending from the annular base towards the gasket axis and a third flange extending from the annular base towards the gasket axis, the second flange and the third flange to receive respective ends of each of a pair of pipes prior to tightening of the fastener.
	In regards to claim 30, Ben-Horin et al in view of Gibb et al further disclose at least one segment is suspended about the gasket so that a compression chamber is defined between an exterior of the annular base of the gasket and an interior surface of the at least one segment.
	In regards to claim 31, Ben-Horin et al in view of Gibb et al further disclose a pipe coupling, comprising: a bridge segment comprising a first mount and a second mount, the first mount having a first aperture, the second mount having a second aperture; a first clamp segment comprising a first hook coupled with the first aperture and a first tab; a second clamp segment comprising a second hook coupled with the second aperture and second tab; a fastener to connect with the first tab and the second tab; and a gasket received by the bridge segment, the first clamp segment, and the second clamp segment, the gasket comprising an annular base disposed about a gasket axis and a flange extending from the annular base toward the gasket axis.
	In regards to claim 32, Ben-Horin et al in view of Gibb et al further disclose the first clamp segment, the second clamp segment, and the bridge segment are sequentially coupled with each other to define an insertion boundary.
	In regards to claim 33, Ben-Horin et al in view of Gibb et al further disclose each segment has a wall with an exterior surface and interior surface, the interior surface being disposed symmetrically about a medial plane, the wall having a medial portion, a first lateral portion connected to the medial portion, and a second lateral portion connected to the medial portion, the second lateral portion being spaced from the first lateral portion along the coupling axis so that the interior surface defines a cavity, the first and second lateral portions having pipe engagement members.
	In regards to claim 34, Ben-Horin et al in view of Gibb et al further disclose the fastener includes a first securement portion spaced from a second securement portion, the first tab of the first clamp segment to contact the first securement portion, the second tab of the second clamp segment to contact the second securement portion, the cavity of the bridge segment being spaced from the annular surface of the gasket, at least one of the cavity of the first clamp segment and the cavity of the second clamp segment containing the annular surface of the gasket to locate the first sealing lip and the second sealing lip within the insertion boundary.
	In regards to claim 35, Ben-Horin et al in view of Gibb et al further disclose the bridge segment, the first clamp segment, and the second clamp segment are arcuate.
In regards to claim 31, Ben-Horin et al in view of Gibb et al further disclose the fastener is a unitary member.
	In regards to claim 38, Ben-Horin et al in view of Gibb et al further disclose the gasket comprises a plurality of flanges including the flange, each flange of the plurality of flange extending from the annular base towards the gasket axis.
	In regards to claim 39, Ben-Horin et al in view of Gibb et al further disclose the flange is a first flange, the gasket comprising a second flange extending from the annular base towards the gasket axis and a third flange extending from the annular base towards the gasket axis, the second flange and the third flange to receive respective ends of each of a pair of pipes prior to tightening of the fastener.
	In regards to claim 40, Ben-Horin et al in view of Gibb et al further disclose at least one segment of the bridge segment, the first clamp segment, and the second clamp segment is sized to be suspended about the gasket so that a compression chamber is defined between an exterior of the annular base of the gasket and an interior surface of the at least one segment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of copending Application No. 17/743,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21, 22, 26, 27, 30, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10 and 12 of U.S. Patent No. 11378209. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679